Citation Nr: 0714605	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin rash and 
keloids, to include as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, and if so 
whether service connection may be granted.  

4.  Entitlement to an increased evaluation for a right 
mastectomy as the residual of gynecomastia, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
for nonproliferative diabetic retinopathy, status post laser 
surgery, with suspect glaucoma and early cataracts.  

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 10, 2000 decision, the Board denied an increased 
evaluation for a right mastectomy as the residual of 
gynecomastia and service connection for PTSD and for a 
bilateral eye condition.  The Board also remanded a claim for 
psychiatric disorder other than PTSD to the RO for the 
issuance of a statement of the case (SOC).  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In an Order dated July 
18, 2001, the Court granted a Joint Motion for Remand 
concerning the three issues denied by the Board and vacated 
and remanded the matter pursuant to 38 U.S.C.A. § 7252(a).  

On July 25, 2000, the RO provided the veteran a SOC on the 
issue of whether new and material evidence had been presented 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, pursuant to the Board's 
remand.  The veteran has perfected an appeal of that issue.  
Meanwhile, service connection for skin rash including 
keloids, claimed as secondary to Agent Orange exposure, was 
denied by rating decision of July 2000.  The veteran appealed 
this decision and it is also now before the Board.  

In May 2002, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
a May 2003 rating decision granted service connection for a 
bilateral eye disability.  Consequently, that issue is no 
longer on appeal before the Board.  The service-connected 
disability has been characterized as nonproliferative 
diabetic neuropathy, status post laser surgery, with suspect 
glaucoma and early cataracts (hereinafter service-connected 
eye disability), and has been assigned a 10 percent 
evaluation from November 22, 2000.  The appellant indicated 
his disagreement with the rating in a June 2003 statement.  
It is now in appellate status.  By rating decision of August 
2003, the RO denied a TDIU rating.  The appellant appealed 
the denial of that issue, and it also now is in appellate 
status.

In December 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board for further review.  

In June 2003, the veteran's representative argued that a 30 
percent rating was appropriate for the veteran's service-
connected nonproliferative diabetic retinopathy, status post 
laser surgery, with suspect glaucoma and early cataracts on 
the basis of June and August 1987 VA medical certificates 
containing diagnoses of conjunctivitis.  As service 
connection is not in effect for conjunctivitis, that matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran received the Combat Infantrymans Badge (CIB) 
which is sufficient evidence of exposure to combat.   

2.  A diagnosis of PTSD is not supported by the competent 
evidence of record.  

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.  

4.  The competent medical evidence does not relate a skin 
disorder to active military service or to Agent Orange 
exposure.  

5.  An unappealed May 1991 RO determination denied service 
connection for an acquired psychiatric disorder.  

6.  The evidence received since the final RO denial in May 
1991 considered in conjunction with the record as a whole, is 
not cumulative of the evidence previously considered and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for an 
acquired psychiatric disorder.  

7.  The veteran does not have a current acquired psychiatric 
disorder that is related to service.  

8.  The veteran's right mastectomy as the residual of 
gynecomastia is manifested by a tender scar with complaints 
of chest pain.  

9.  The veteran's eye disorder is manifested by visual acuity 
measurements, bilaterally, that would not support a schedular 
rating higher than 10 percent.   

10.  Service connection is currently in effect for diabetes 
mellitus, type 2, rated as 20 percent disabling; unilateral 
breast enlargement, status post subcutaneous mastectomy for 
right gynecomastia, with tender scar, rated as 10 percent 
disabling; and nonproliferative diabetic retinopathy, status 
post laser surgery, with suspect glaucoma and early 
cataracts, currently evaluated as 10 percent disabling.  

11.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 4.125 (2006).  

2.  A skin rash and keloids were not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

3.  The unappealed RO denial May 1991 which denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2006).

4.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).  

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  The criteria for a disability rating in excess of 10 
percent for a right mastectomy as the residual of 
gynecomastia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.118, 
Diagnostic Codes 7804 (2002, 2006); 7912 (2006).  

7.  The criteria for an increased initial disability 
evaluation for nonproliferative diabetic retinopathy, status 
post laser surgery, with suspect glaucoma and early cataracts 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 4.84a, Diagnostic Code 6013 (2006).

8.  The criteria for a total evaluation based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) and (b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  Section 4.125(a) of 
38 C.F.R. incorporates the DSM-IV as the governing criteria 
for diagnosing PTSD.  Accepting the veteran's claimed 
stressor as verified does not equate to a finding of PTSD, 
for that is a medical determination.  Cohen v. Brown, 10 Vet. 
App. at 143.  

The veteran's DD Form 214 shows that he received the Combat 
Infantrymans Badge (CIB), which is sufficient evidence of his 
exposure to combat.  See VAOPGCPREC 12-99 (October 18, 1999) 
("engaged in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b), requires participation in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality; the determination rests on the facts of 
each case); See also 38 C.F.R. § 3.304(f).  The veteran 
claimed stressful events in the March 1998 VA examination 
report and/or the April-May 1998 VA hospital discharge 
summary of being on patrol, having a soldier in his barracks 
killed by a grenade, being in at least 20 firefights, and 
seeing or participating in excessive violence.  The veteran 
is shown to have engaged in combat and the claimed stressors 
are consistent with the circumstances, conditions, or 
hardships of his service.  Therefore, his lay assertions 
support the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2006).  Therefore, the Board finds that 
the appellant did engage in combat with the enemy and that 
the provisions of 38 U.S.C.A. § 1154(b) do apply.  Accepting 
that the veteran engaged in combat, a verified stressor 
exists.  Thus the Board must determine if the veteran has 
PTSD related to that stressor.  See VAOPGCPREC 12-99 (October 
18, 1999); see also Wood v. Derwinski, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
The outcome of this case must be determined by deciding 
whether there is sufficient medical evidence of record 
showing that he has PTSD as a residual of his combat service.  
There is medical evidence both for and against the claim on 
this dispositive issue.  

In these situations, it is the Board's responsibility to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. See, e.g., Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board can give more credence and credibility to one 
medical opinion than another-provided the Board adequately 
explains its reasons and bases for doing this.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Moreover, the Board 
must keep in mind that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, as discussed below, the record fails to satisfy 
the first element of a PTSD claim under 38 C.F.R. § 3.304.  
Although the record contains some diagnoses of PTSD, the 
preponderance of the evidence is against a finding that the 
veteran has this disability.  

In this regard, there are several diagnoses of PTSD as well 
as of other psychiatric disorders.  In March 1998 a VA 
examiner diagnosed PTSD, and an April 1998 VA examination 
report shows that psychometric testing provided a support for 
PTSD.  A private psychiatric evaluation in October 2001 shows 
PTSD among the diagnoses.  

However, there is also VA and private evidence showing 
diagnoses other than PTSD, beginning in 1974 until 2004, with 
diagnoses of transitional situational disorder, adjustment 
reaction, situation reaction, schizophrenia, depression, 
dementia, and Alzheimer's.  Of particular importance is a VA 
hospitalization of April to May 1998 that was requested by 
the RO for a period of observation and evaluation to 
determine if the veteran had PTSD.  In the hospital summary 
it was stated that the veteran did not meet the minimum 
criteria for PTSD.  This finding was reached after the 
veteran was observed for a period of nine days, and evaluated 
by several examiners.  His history was reviewed and he 
underwent a mental status examination.  He underwent 
neurological and psychometric testing.  It was determined 
that the veteran did not meet the criteria for PTSD.  

While PTSD has been diagnosed, the Board finds that the VA 
hospitalization for observation and evaluation of the veteran 
in 1998 to be most probative and that this evidence therefore 
should be given greater weight in this claim.  The above 
noted diagnoses of PTSD on VA examinations in March and April 
1998, and the private evaluation in 2001 were conducted in 
conjunction with examining the veteran; however the VA 
hospitalization for observation and evaluation specifically 
to determine if the veteran had PTSD, was conducted over a 
period of nine days and he was seen by several physicians.  
He underwent neuropsychological testing and psychometric 
testing.  The diagnosis was depression, and the examiners 
specifically ruled out PTSD.  This evidence is most probative 
and outweighs the findings of PTSD noted.  As such the 
evidence shows that the veteran does not have PTSD and 
therefore the claim cannot be granted.  

The Board has considered the contentions of the veteran.  
However, this case turns on interpretation of medical 
evidence and analysis of diagnoses. The veteran is a 
layperson untrained in the fields of medicine and/or 
psychiatry and is not competent to interpret medical evidence 
or to diagnose a mental disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, his statements are insufficient to 
establish that the veteran has PTSD related to Vietnam, or to 
any stressor events in service.  

The Board considered the applicability of the benefit-of-the- 
doubt doctrine, but as the preponderance of the evidence is 
against his claim it is not for application.  The Board 
concludes that the veteran's appeal for service connection 
must be denied.

A Skin Rash and Keloids, Secondary to Agent Orange Exposure.

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in this statute. Formerly, Section 
1116(a)(3), title 38, United States Code, provided:

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006). In other words, 
under the former statute, both the required service and the 
development of a disease associated with herbicide exposure 
were required for the presumption of exposure to herbicides 
to attach; under the current statute, only the requisite 
service is necessary for the presumption of herbicide 
exposure to attach.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted. See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
See also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

The veteran's DD Form 214 reflects that the veteran served on 
active duty from June 1966 to June 1968 and that he was 
awarded the Vietnam Service Medal with one Bronze Service 
Star and the Vietnam Campaign Medal.  This evidence confirms 
that the veteran served in Vietnam during the specified 
period of time and is presumed to have been exposed to Agent 
Orange.  Thus, the issue is whether the veteran has a disease 
or injury eligible for presumptive service connection. 

The veteran's facial rash and keloids are not disabilities 
that warrant presumptive service connection based on Agent 
Orange exposure during service.  38 C.F.R. § 3.309(e).  The 
evidence does not support, nor has it been suggested, that 
the rash has been diagnosed as chloracne or another acneform 
disease.  

Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  In order to establish 
service connection for a claimed disorder, the following must 
be shown: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show that he was treated in 
service for a rash on his neck in December 1966.  At 
separation in April 1968, no skin abnormality was noted.  
After service, findings of skin rashes and keloids are not 
noted in the record until 1985, when keloids were noted by 
history and a brownish macular rash was reported over the 
back, groin, feet and back of the neck.  (See, VA examination 
report of June 1985).  More recently, in April 1998, on VA 
examination, a hyperpigmented area was noted on the veteran's 
forehead and cheeks and keloid scars were noted on the center 
of his chest.  

The medical evidence of record does not relate the current 
findings to the veteran's active military service.  While a 
rash on his neck was noted on one occasion during service, 
that single instance of treatment in service is shown to be 
acute and transitory in nature, with neither evidence of 
continuity or chronicity thereof in service nor residuals 
shown upon separation from service.  There is no evidence 
indicating that he had a chronic skin disorder in service.  
Also the record contains no findings of a skin disorder until 
1985, over 15 years after service, and there is no evidence 
relating a skin disorder to service.  Therefore, the claim 
must be denied.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

New and Material Evidence to Reopen a Claim for Service 
Connection for an Acquired Psychiatric Disorder other than 
PTSD

In general, RO determinations that are not timely appealed 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim." 38 C.F.R. § 
5108 (West 2002).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:


New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In May 1991, the RO denied service connection for a nervous 
disorder, and informed the veteran that same month.  The 
veteran did not timely appeal, and the determination became 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2006).

The evidence on file at the time of the May 1991 denial 
included the veteran's service medical records, private 
medical records, and VA treatment and examination records.  
The service medical records showed no complaint, diagnosis or 
treatment for a nervous disorder, and that the first evidence 
of a treatment was documented in June 1985 when the veteran 
was hospitalized at a VA facility.  The RO denied the claim 
finding that there were no pertinent findings in service or 
until many years thereafter.  

The evidence received since the May 1991 denial VA 
examination reports, and VA and private treatment records 
dated from 1991 to 2004.  Among the evidence is a finding on 
a VA hospitalization discharge summary dated in May 1998, in 
which the examiner noted that the veteran had depression with 
psychotic features, which seemed to be related to the 
veteran's experiences while serving in Vietnam.  This 
additional evidence, when accepted at face value without 
weighing it against the totality of the evidence, tends to 
associate the current diagnosis to service and therefore is 
so significant that it must be considered in order to fairly 
decide the claim.  Consequently, the legal standard for 
reopening has been met and the claim is reopened. To this 
extent, the claim is granted.

Service Connection for an Acquired Psychiatric Disorder Other 
than PTSD

Regarding this claim, the Board notes that a current nervous 
disorder has been diagnosed.  (See, VA hospitalization report 
dated in April-May 1998, VA hospitalization report of March 
2003, e.g.).  There is however no indication that this 
currently diagnosed disorder is related to service.  Both the 
veteran's February 1963 pre-induction examination report and 
his April 1968 separation examination report show the 
psychiatric evaluation to be normal.  

Treatment is not shown in the record until June 1985 when the 
veteran was admitted to a VA facility for diagnosed delirium.  
It was noted to be his first admission.  By way of history it 
was reported that he had been treated in February at a 
private facility for depression and nervousness.  Private 
records show treatment in 1985 to 1987 for major depression 
with psychotic features, with alcohol abuse.  Thereafter the 
record contains treatment for variously diagnosed nervous 
disorders including major depression with seizures and 
schizophrenia (See letter of May 1987 from private examiner), 
major depression (See, VA examination of November 1990), 
alcohol dependence and dysthymia (See September 1993 interval 
summary), depression with psychotic features (See, April to 
May 1998 VA hospitalization discharge summary) and dementia 
(See, March 2003 VA hospitalization discharge summary).  
However absent competent medical evidence of a nexus between 
service and the current disorder, the claim must fail. 

The Board notes that a VA clinician has reported in a VA 
hospitalization discharge summary dated in May 1998, that the 
veteran had depression with psychotic features, which seems 
to be related to the veteran's experiences while serving in 
Vietnam.  The medical finding noted by the VA examiner in 
1998 is speculative.  The Unites States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.



Right Mastectomy as the Residual of Gynecomastia

The veteran's right mastectomy as the residual of 
gynecomastia is currently rated as 10 percent disabling under 
Diagnostic Code 7804.  During the pendency of this appeal, 
the schedule for rating skin disorders (including scars) was 
revised effective on August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The changed regulation may not 
be applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  The veteran has been provided the 
revised rating criteria in the May 2003 supplemental 
statement of the case.  Therefore, the Board may proceed with 
a decision on the merits of this appeal, with consideration 
of the original and revised regulations, without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

The service connected right mastectomy as the residual of 
gynecomastia is currently rated by analogy as 10 percent 
disabling under diagnostic codes 7912 and 7804.  Diagnostic 
code 7912 contemplates pluriglandular syndrome; it instructs 
the rating authority to "evaluate according to major 
manifestation."  38 C.F.R. § 4.119, Diagnostic Code 7912 
(2006).  In the present case the veteran's major 
manifestation is tenderness and pain in the area of the 
surgical scar from his mastectomy.  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars, which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  Of the various Diagnostic Codes in 38 C.F.R. § 
4.118 (2002), the only Codes that could potentially apply are 
7803, 7804, and 7805.   However, the evidence does not show 
poorly nourished, ulcerated scarring (7803); and the scar 
does not result in additional functional limitation (7805).  
The scar is tender and a 10 percent rating, as currently 
assigned, is the maximum assignable (7804).  Of the new 
Diagnostic Codes in 38 C.F.R. § 4.118 (2006), the only 
potentially applicable Codes are 7801, 7802, 7803, 7804, 
7805.  

The scar at issue was described in a December 1998 VA 
examination as being 1 and one half inches and tender.  It 
was also stated that the veteran had complaints of increased 
chest pain.  On VA examination in February 1999, the examiner 
addressed the question of whether the veteran had pain in his 
right breast due to taking a deep breath, and whether this is 
due to a pulmonary problem as opposed to the old surgical 
scar.  The examiner noted that upon examining the veteran, 
the pain that he is presently complaining of is due to his 
right breast surgery, and that there is no underlying 
pulmonary problem to produce the pain. 

The Board has also considered the December 1998 VA 
examination report as well as VA outpatient treatment from 
1998 to and private records from 1985 to 2004.  The evidence 
does not support a finding that a rating beyond 10 percent is 
warranted.  Ten percent is Diagnostic Code 7804's maximum 
rating, whether old or new Diagnostic Code 7804 is 
considered.  

There is no showing that the scar is in size either 144 
square inches or 929 square centimeters required for 
assignment of even a compensable rating using new Diagnostic 
Code 7802 or 6 square inches or 39 square centimeters as 
required for DC 7801.  The Board has reviewed the rest of old 
and new 38 C.F.R. § 4.119 and finds that no other Diagnostic 
Codes are appropriate.  38 C.F.R. Part 4, DCs 7800, 7803, 
7804.  
 
Additionally under DC 7805, the Board notes that the scar 
does not cause limitation of function or motion.  The 
veteran's assertions are that his chest has become more 
painful that it had previously been.  A VA examiner has 
reported that there is no underlying pulmonary problem to 
produce pain.  The veteran is rated under diagnostic code 
which contemplates a tender and painful scar.  He is 
receiving 10 percent for a tender and painful residual 
surgical scar. While he asserts that his scar and right chest 
area are now more painful, the rating schedule does not 
distinguish between degrees of pain with respect to scars.  
The veteran has a painful surgical scar and is receiving a 10 
percent rating which is the appropriate rating under the 
rating schedule.  The rating schedule does not provide for an 
increased rating based on allegations of increased pain.

Consequently, the Board finds that the evidence does not show 
that the veteran's service-connected left thigh scar 
residuals warrant an evaluation in excess of 10 percent under 
any version of 38 C.F.R. § 4.118.  See 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7801-7804 (2002 & 2006).  

Nonproliferative Diabetic Retinopathy, Status post Laser 
Surgery, with Suspect Glaucoma and Early Cataracts.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's nonproliferative diabetic retinopathy, status 
post laser surgery, with suspect glaucoma and early cataracts 
is currently evaluated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6013 (2006), which evaluates simple, primary, 
noncongestive glaucoma.  This Code provides that the rating 
will be based on impairment of visual acuity or field loss, 
with a minimum 10 percent rating, which the veteran has been 
assigned.  Additionally under DC 6028 (2006) evaluation of 
cataracts is based on impairment of visual acuity.  The Board 
will consider whether finding concerning impairment of visual 
acuity or field loss would support a higher disability 
evaluation at any time during the appeal period.  In general, 
for the purposes of vision disability evaluation, corrected 
distance vision measurements are applied.  See 38 C.F.R. § 
4.75 (2006). 

VA outpatient treatment records show that in April 1998 and 
in October 1998, the veteran's visual acuity was noted to be 
20/20, bilaterally.  On VA examination in December 1998, his 
visual acuity was noted to be 20/25, bilaterally.  In April 
1999, the reading was 20/40, 20/25.  In October 1999 and in 
December 1999, it was reported as 20/25, bilaterally.  In 
August 2000, the reading was 20/25, 20/15, and in April 2001 
it was 20/25, 20/20. 

The above visual acuity combinations for both eyes do not 
present impairment that could be the basis of a 20 percent 
rating or higher, based strictly on numerical eye examination 
results.  Basically, the next higher rating of 20 percent 
could be assigned with any of the following measurement 
combinations: (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 
20/200 and 20/40; or (d) 15/200 and 20/40.  None of the 
corrected visual acuity measurements of record would support 
the assignment of a higher rating, regardless of the cause of 
the decreased visual acuity.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2006).

Total Rating Based on Unemployability

In December 2001, the veteran submitted a formal claim for 
total rating based on unemployability.  He indicated at that 
time that he had last worked full time in 1989.  He indicated 
that he had four years of college.  

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2006).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, with a 
combination of disabilities rated at 70 percent. Thus, the 
veteran does not meet the schedular criteria for total 
disability. An extra-schedular rating may be considered.  38 
C.F.R. § 4.16(b).

Service connection is currently in effect for diabetes 
mellitus, type II, rated a 20 percent disabling under DC 
7913; unilateral breast enlargement, status post subcutaneous 
mastectomy for right gynecomastia, rated as 10 percent 
disabling under DCs 7912-7804; and nonproliferative diabetic 
retinopathy, status post laser surgery, with suspect glaucoma 
and early cataracts, rated as 10 percent disabling under DCs 
6006-6013.  The combined evaluation is 40 percent from 
November 2000.  The record does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
consistent with his past work experience or his education. 

In an October 2001 private psychiatric evaluation, the 
examiner noted that the veteran stated that was employed as a 
school teacher from 1970 to 1989 but left because his nerves 
got bad.  

The veteran was examined by VA in February 2002.  It was 
noted that he has four years of college and 20 hours credit 
towards his master's level degree.  It was noted that the 
veteran participates in drug treatment at a VA facility three 
days a week and is active in AA and his church as a member of 
the congregation, choir and a volunteer.  The examiner stated 
that the veteran was psychologically tested during his 
alcohol treatment and found to have dementia compounded by 
verbal and visual special deficits leading to personal 
confusion.  It was reported that his memory loss may be a 
sequela to alcohol and drug abuse.  The examiner stated that 
the veteran has been physically challenged by insulin-
requiring diabetes and uncontrolled hypertension.  He was 
noted to have osteoporosis causing compression deformity of 
T12 vertebrae.  The examiner opined that he questioned 
whether the veteran would be able to cope with pressures of 
work environment at this time.

In considering a claim for a TDIU, only service-connected 
disorders are pertinent. While the veteran has service 
connected diabetes mellitus, unilateral breast enlargement, 
and nonproliferative diabetic retinopathy, with suspect 
glaucoma and early cataracts, the veteran has other 
nonservice-connected disabilities that interfere with 
activities, including dementia and back problems.  The 
veteran's most prominent disorders are psychiatric or 
dementia, with a GAF score of 20 noted on VA hospital 
discharge in March 2003.  When he was scheduled for a PTSD 
examination in January 2006, his spouse informed VA that the 
veteran was in a nursing home and was nonresponsive on 
occasion with dementia/Alzheimer's.  

There has been no finding that the veteran's service-
connected disorders combined prohibit him from obtaining or 
maintaining substantially gainful employment.  The finding by 
the VA examiner dated in February 2002 that he questioned 
whether the veteran would be able to cope with pressures of 
work environment at this time, was based on the determination 
that the veteran had dementia.  As noted above, non service-
connected disabilities may not be considered by VA.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assigning a TDIU rating under the 
provisions of 38 C.F.R. § 4.16(b).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board reopened the claim for service connection for an 
acquired psychiatric disorder other than PTSD, there is no 
need to discuss compliance with VA duties to notify and 
assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); and Kent v. Nicholson, 
20 Vet. App. 1 (2006), concerning the attempt to reopen this 
claim.  

The Board notes that the initial denial from the RO in this 
claim occurred in June 1998, prior to the notice requirements 
above.   Notice was subsequently sent prior to certification 
to the Board.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

As to the service connection issue regarding a skin disorder 
to include as due to exposure to Agent Orange, notice was 
contained in an April 2003 letter.  That letter properly 
complied with the requirements noted above, including 
informing the veteran that it was his responsibility to 
ensure that all evidence was received by the RO.  An April 
2003 notice letter also included the issue of service 
connection for an eye disorder.  That letter properly 
complied with the requirements noted above, including 
informing the veteran that it was his responsibility to 
ensure that all evidence was received by the RO.  In July 
2004, the RO sent a notice letter to the veteran regarding 
his claim for service connection for PTSD.  That letter 
properly complied with the requirements noted above, 
including informing the veteran that it was his 
responsibility to ensure that all evidence was received by 
the RO.  

As to the issue of entitlement to service connection for an 
acquired psychiatric disorder, the Board notes that in the 
April 2003 notice letter to the veteran, the RO informed him 
of what was necessary to substantiate his claim for service 
connection for major depression with psychotic features.  
That letter properly complied with the requirements noted 
above, including informing the veteran that it was his 
responsibility to ensure that all evidence was received by 
the RO.  

As to the increased rating issue regarding the veteran's eye 
disorder and the TDIU, in July 2004, a letter was sent 
regarding an increased evaluation for the veteran's eye 
disorder, and in April 2003 a notice letter was sent 
regarding a TDIU.  These letters complied with Quartuccio and 
while not timely, as noted above, the appellant received 
content-complying notice and proper subsequent VA process 
prior to final certification to the Board.  As to the issue 
of an increased rating for a right mastectomy as the residual 
of gynecomastia, the notice letter sent in April 2003, which 
listed that issue, did not specifically address the increased 
rating issue; however, the Board finds that the veteran was 
given notice of the requirements for an increased evaluation 
in the July 2004 notice.  

On all of the issues decided in this decision, the requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues will not result in any prejudice to the 
appellant.  

The veteran was also provided with the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, in a July 2006 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, opinions have been rendered, and records 
have been obtained.  He has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  As for further 
examinations, the Board notes that the veteran's wife 
reported in January 2006 that the veteran, who is now 
confined to a nursing home, is non-responsive on occasions 
and unable to report for examination.  This is supported by 
the medical evidence of record, which shows that it is very 
unlikely that the veteran would be able to participate in an 
examination, such as answering questions for a psychiatric 
examination or visual acuity examination, moving his limbs on 
command, etc.  Thus a remand for an examination of the 
veteran is not feasible.  Accordingly, the Board concludes 
that VA has fulfilled its duty to assist the veteran to the 
extent possible.  See 38 C.F.R. § 3.159 (c)(4) (2006).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for PTSD is denied.  

Service connection for a skin rash and keloids, to include 
secondary to Agent Orange exposure, is denied.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, service connection for 
an acquired psychiatric disorder other than PTSD is denied.  

An increased evaluation for a right mastectomy as the 
residual of gynecomastia, currently evaluated as 10 percent 
disabling is denied.

An initial rating in excess of 10 percent for 
nonproliferative diabetic retinopathy, status post laser 
surgery, with suspect glaucoma and early cataracts is denied.  

A total disability rating based upon individual 
unemployability (TDIU) is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


